Golia, J.,
concurs in the result in the following memorandum: Although I concur with my colleagues in both their analysis and holding in this case, I nevertheless feel compelled to recite the dicta expressed by the Appellate Division, First Department, in the cited case of Urban Ct. Reporting v Davis (158 AD2d 401, 402 [1990]), to wit: “we think an attorney who, on his client’s behalf, obtains goods or services in connection with litigation should be held personally liable unless the attorney expressly disclaims such responsibility.” “[M]ore than a mere agent [the attorney] is governed by higher principles than those relating to the ordinary, common law principles of ‘master and servant’. Adoption of this rule would not absolve the client of liability since payment for litigation costs is ultimately the responsibility of the client” (id. [internal quotation marks and citations omitted]).
Indeed, shortly after the events that created the dispute in this case, the dicta of the Appellate Division, First Department, was codified by chapter 678 of the Laws of 2005, which added a second section 399-cc to the General Business Law. That statute places the ultimate obligation to pay for stenographic services upon the attorney who ordered them.
Pesce, EJ., and Rios, J., concur; Golia, J., concurs in a separate memorandum.